Case 20-10343-LSS Doc 4366 Filed 05/18/21 Page1of5
1TD-404 3-87 STANDARD COMPUTATION SHEET (a)

Description__

Location _ ee FILED _
ON eT MAYS 7 PH2> 29

| C Envy: US. BANKRUPTCY court

TD udhom it mal OND CER: 1S. ANKRUP ICY coun:

A Simouiec Den sion) at On SToRw at
the Abuse of CounrScEtLoe@s ips The 1S 0y Secours
of America moUEmMeENnT.

TWSE 16 ODT A Storu TD wish Te Syuare
DIT h AQ Ane The SHAME And humic a rien
rr weave KWepr TD MQ Sect flow 18 Qeans

a — 4, —
Mag hELP ANOTHER Umug Man in SOmeE Way,
Heaven) HELP THEM «= MaKe BSA PAY fon ALLOW wa
1 {

My Sect bdew 1 1930, CVAc Country iV So

Ah

The depreé SSION Dt The Thiretes Was

'
GAEVESTATIMG TO ThE COAaC = NAVETAY , LTA The
COM PLE ON af wwe AMerican FAucS “DA w Andel
Wecevowm, wm So SaAnoO, As a Cawed of chs
We PACKE cl uP ANA MOVEA “Wad founcel WI0 RAG
DeeAKIOA meu? qround {ov faaminoc, WE ciel
Nor PROSPER We Suruiwecl avs £20% pea MONT
Ynd Our Miue. hed Word waa 2- avon ne
EVEN With MONEY Aid MOT MAKE A differance
With The WAR anda {pound UdorK Durceling
THe Neu NaAvAL ORd NANCE Poawor ind PocatecLo vel.

Computed by Date. Preoyect No.

Checked by... Date File or Book No.

 

 

 

Bridge Orawing No.
Case 20-10343-LSS Doc 4366 Filed 05/18/21 Page2of5

ITD-404 3-87 STANDARD COMPUTATION SHEET <a)
Description. _ "
Location. _ Sheet___ ~ of

Me new JOM MEAT WE MOVEcCI mtd TOUS AS,
INTO @& house W/ZcEcrTRIGTO, fiasr Tyme ever
STi hac ThE PATH bUT With THAT Sivatl=
Cicynt bud , wn MURE Coau Ore Lamps.

Thwt Cit7TLE VOurn) WAS Very LDS Cuonmon)
THERE is NOTHING AG AUST THE Reucon, WD
Artenuded Requcary, The Crumew Supoodrect TAS
Oy Scouts af American Add RecOoMmMmenrdidsdkecl The
Youre, Men Tad. Whew XZ elicl Wwe occlee voto.

SUMMER Camp, ID4z, When (> WAS SLeUEN)
Was held outacde of Pocateco (mm« Creek 2 Cn mz
Menor) WE Were bused tTnEre fara AM. Ser Le
camp 27C TENTS Weee Smace , fouw Roy's Anucdl ONES
CounsvseElarz., fRiciay WAS OO ZvEeay ONE MmeRed.

SAT URI AY WPULd bE diffenant Twat ZvEWrnyqg Cur
COUMSELAR Suggested “Spo The Rous When We
bortLe NECK Pormiecd 1a woue ACSA, ONE item af
Goud CuoTHimg came aff. Adten tne QA me of +O
bed . SOMETIME ALAS THE Nighy D Aude With

Twat COunsSEcOR

ME ecco 1S cven

TOid = ANQONe YT wudouced be SSD ERK.

 

Computed by Date Project No.

 

 

Checked by oo Bote _.— Fiie or Book No. ta nan

 

 

Bridge Drawing No.

 
 

Case 20-10343-LSS Doc 4366 Filed 05/18/21 Page 3o0f5
ITD-404 = 3-87 STANDARD COMPUTATION SHEET La

Descriotion a ee =e
Sheet. __ of

 

Location _ _ _ a

Upon Our CaTuan home , = Muir wne BSA GAVE
My Mom A feeorcE Zacuse and a Cie.

 cuamaqed FS couccl mor TRust ang ecder
Men - To Scveor, ManK YQoocluesa MY TEACHERS
WERE Czamace, Maci& it Thaoudn Be Wrah , HTAAES
Vs & - Tao rhe Lace of 1944 cya 1NITO van
Sewoou, Subseci Sevecton - T cuose Seminmady
Perntoe’ Loe amd P& Period Six.

Fiasy lau of Sen90L, The fiest four periods
wWweee O«-~ Keiod Roe Semin Ane = The Teacuer

“TWAT CREEP fe a ApouT clved | Ace ThE

MEMORIES CAmMe baACcK . => hahel 2 eRvpueM + made

The eceEcvrei\on NOT TO ATEN! TaAar Crass Tried
TO cRAWN q¢ | AF Owed. Dad Weadno Au@ing Potato
Waevest, Scvodu is Ler Our {ert Noo wees for

hdavedy. EZ Busia alick moor CeTuen FO Seuoor ,
A cM2O P cour

iL STARTEcI hANQIIqQ Our werk Boys , MOSTLY
TRodubie, TOhbs Weke Scaece, for (BIS VERA Aids

won SawtadT, Ove af Tre boos "EE

TAUSGES! Miz iny7t0O (2 wounding AWAY WITW hem, We

Atel UNTO LiLLoN MO SITANA | hivcehed A Rice

 

_ Date —.._..___.___ Project No.

File or Book No,

 

Computed by

Checked by. Dt

 

Bridge Drawing No
 

Case 20-10343-LSS Doc 4366 Filed 05/18/21 Page4of5
1TO-404 = 3-87 STANDARD COMPUTATION SHEET (a)

Description

Location Sheet of

cliclass Kwood ir was A depury Sheatt, A

 

Ride ro Saw. Owory TUNE tN My life. 2
Kuew S had ro do SOMETWIOG, Siertect WORK Og
ano Mom tro Let ME FON Tne WAIT ACY, Act
foue order Yous elict nor have boia@arw Cems.
Midurnfe ~ SHe Recentiéd Aer NALKIOE TO

tudae Cory. Pyotd Parmepmwre S10 Eel A Cert fcarne

 

Maa we ME it msvyTvead af 15,

x Sqn ed, Aaocl DECAME A Member of The
Unite Srares MALIVGE Corp, Au s'4" And
weloe- Ar tre Saxcl of Bom Camo S-8'2 And
ls Los. A €eus MowtHs Caieza DT mer fA (prung
(Ado She CONUIMCEd ME TO go bace TO Sc70L
mY houes, Uauerno Caul 3a COLE E Recewed
Ma dich Sevwoou CVO LOMA Awd adsoceare cleqtee
in AccOUNTIId » Catee A BA, Busimede Acm
TaAwno AtaTe UNiweesity. THE Youwg Cady
Jute 7-194 om RPEnwo Nevada Sue WEeEcAme MWY
Unite, Her ir me te, Maeeed ar bo A (Aer
AT AB- That Sow- Zoes Co@nercc nw 2 YRS BRU
A MASTERS AEQREE aAnmd A docTORATe Unie of Miran -

ESoTA.

Computed by. Date Project No.

 

 

Checked by 0 2. LL. Date les or Brook Noo.

Bridge Drawing No.
 

Case 20-10343-LSS Doc 4366 Filed 05/18/21 Page5of5
ITD-404 3-87 STANDARD COMPUTATION SHEET (a)
Ss

Description. . a

Sheet _. of

 

 

Location __

SO UdhAT did tre BSA ado to Affect mM

Life - ThEQ TOOK AWAY my Teen Age Years

Han COUOOL. paows ere 21400 clvgis A roc

Rasgebace , DOxima TEAM Aaact clATIMG THE ONAL

Wow SonrA Nad ®& CRusy ow. TD Wwaiée\ Twat

PERsoU adith A PASSiony. SOMETIMES TE Thi,
Z have Torque vm | bur Read don't
Sou} - Ouc Loecd Wants Me TO forgive, xr
hAvVE Taught cud Crhodeaen forqueness.

The (Cuniag GOu LALL hand doon on Tw
Case 1S MONEY foe BSA and Cozp America
or Auonees foa The mand (LUBE Med They des-
ERVE TA PAY foe Tnaa Wideeds, Loong
THE OER WAQ WHEN They Kuve).

x Am CERTAINLQ QiAcd IT 1S NOT ME hdr

had rTO MAKE Thar cleEcsiaon.

“YT WAN AG Wau ~ Resperntuuy submined

 

Computed by. Lt Date Project No.

File or Book No.

 

 

Checked by 0. 2  Dote

Bridge Orawing No.
